PER CURIAM.
We affirm the judgments and sentences in this case, which were entered after the defendant pleaded nolo contendere with a written, open plea agreement. The two concurrent sentences of twenty-five years’ imprisonment as a habitual offender for salé of cocaine are lawful. However, this record demonstrates unpreserved sentencing errors in other concurrent sentences, which the State concedes are illegal sen*724tences. The trial court can correct these errors at any time on its own motion pursuant to Florida Rule of Criminal Procedure 3.800(a), or the defendant can request that relief by postconviction motion.
Affirmed.
ALTENBERND, A.C.J., and WHATLEY and CASANUEVA, JJ., Concur.